—In a proceeding pursuant to Mental Hygiene Law § 9.31 to release the petitioner from a mental health care facility where she was being involuntarily confined and treated, the petitioner appeals from an order of the Supreme Court, Nassau County (Murphy, J), dated March 26, 2009, which denied her application for release.
Motion by the respondent, inter alia, to dismiss the appeal on the ground that the appeal has been rendered academic. By decision and order on motion dated October 16, 2009, that branch of the motion which was to dismiss the appeal on the ground that it has been rendered academic was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition or in relation thereto, and. upon the argument of the appeal, it is
Ordered that the branch of the motion which is to dismiss the appeal is granted, and it is further,
Ordered that the appeal is dismissed as academic, without costs or disbursements. Dillon, J.P., Florio, Leventhal and Roman, JJ., concur.